Citation Nr: 1039796	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-06 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow 
disability, claimed as joint aches.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a bilateral ankle 
disability, claimed as joint aches.

4.  Entitlement to service connection for a bilateral shoulder 
disability, claimed as joint aches.

5.  Entitlement to service connection for a left hip disability, 
claimed as joint aches or as secondary to a service-connected 
right hip disability.

6.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

7.  Entitlement to service connection for headaches.

8.  Entitlement to an initial evaluation in excess of 10 percent 
for cyclothymic disorder.

9.  Entitlement to an initial compensable evaluation for 
trochanteric bursitis of the right hip.

10.  Entitlement to an initial compensable evaluation for 
bilateral tendonitis of the wrists.

11.  Entitlement to an initial compensable evaluation for acne 
vulgaris.

12.  Entitlement to higher initial evaluations for lumbosacral 
strain, rated as noncompensably disabling prior to June 13, 2008 
and as 20 percent disabling from that date.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from July 2004 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for headaches, 
PTSD, bilateral elbow, knee, ankle and shoulder disabilities, and 
a left hip disability, as well as 
higher initial evaluations for cyclothymic disorder and acne, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Trochanteric bursitis of the right hip is manifested by 
painful motion and tenderness.

2.  Bilateral wrist tendonitis is manifested by pain on motion.

3.  For the period prior to June 13, 2008, lumbosacral strain was 
manifested by pain; thoracolumbar flexion was to 90 degrees and 
combined range of motion of the thoracolumbar spine was 240 
degrees.

4.  For the period from June 13, 2008, lumbosacral strain is 
manifested by pain; thoracolumbar flexion is to 50 degrees and 
combined range of motion of the thoracolumbar spine is 200 
degrees.




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
trochanteric bursitis of the right hip have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5251, 5252, 5253 
(2010).

2.  The criteria for an initial compensable evaluation for 
bilateral wrist tendonitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5024, 5256, 5258, 5260, 
5261, 5262 (2010).

3.  For the period prior to June 13, 2008, the criteria for an 
initial compensable evaluation for lumbosacral strain have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 
(2010).

4.  For the period from June 13, 2008, the criteria for an 
initial evaluation in excess of 20 percent for lumbosacral strain 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 
5242, 5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

Letters dated in February 2007 discussed the evidence necessary 
to support a claim for service connection.  The Veteran was 
invited to identify or submit evidence supportive of his claims, 
and the letter discussed the types of evidence that would support 
the claims.  The evidence of record was listed and the Veteran 
was told how VA would assist him in obtaining additional relevant 
evidence.  He was also advised of the manner in which VA 
determines disability ratings and effective dates.  A July 2007 
letter contained essentially the same information.

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

The claims decided herein pertain to higher initial evaluations.  
The Board notes that this is a case in which the Veteran is 
challenging the initial evaluations assigned following the grant 
of service connection.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify with respect to these issues has been satisfied.

With respect to VA's duty to assist, the Board notes that to the 
extent possible, identified treatment records have been 
associated with the claims file.  The Veteran has been afforded 
two opportunities to testify regarding his claims.  VA 
examinations have been carried out.  The Board finds that they 
were adequate in that the examiners reviewed the record, 
interviewed the Veteran, and performed appropriate physical 
examinations prior to providing their conclusions.  See Barr v. 
Nicholson, 21 Vet. App. 303, 310-11 (2007).  The reports of 
record are thorough and consistent with contemporaneous treatment 
records.  For these reasons, the Board concludes that the 
findings of the VA examiners are more persuasive than the 
Veteran's assertions to the contrary, and that the reports are 
adequate on which to base a decision.

Neither the Veteran nor his representative has identified any 
outstanding evidence that might support his claims.  Accordingly, 
the Board concludes that the duty to assist has been fulfilled in 
this case.  

For the foregoing reasons, it is not prejudicial to the Veteran 
for the Board to proceed to a final decision in this appeal.



Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether a 
higher rating is warranted at any point during the pendency of 
the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered whether staged ratings are warranted for the right hip 
and bilateral wrist  disabilities, and whether further staged 
ratings are warranted for lumbosacral strain.  However, the 
disabilities in question have not significantly changed and 
staged ratings are not for consideration.

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes.  Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

      Right Hip 

The Veteran's right hip disability is currently evaluated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5019, for bursitis.  This code provides that 
bursitis should be rated on limitation of motion of the affected 
parts, as arthritis, degenerative.

Degenerative arthritis is rated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, the 
disability is to be rated as follows: with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations, 20 percent; 
with X- ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Under Diagnostic Code 5251, a 10 percent disability rating is 
warranted for thigh extension limited to 5 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5251.

Under Diagnostic Code 5252, a 10 percent disability rating is 
assigned for limitation of flexion to 45 degrees.  A 20 percent 
disability rating is assigned for flexion limited to 30 degrees; 
a 30 percent disability rating is assigned for flexion limited to 
20 degrees; and a 40 percent disability rating is assigned for 
flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252.

Under Diagnostic Code 5253, a 10 percent disability rating is 
warranted for limitation of rotation of, cannot toe-out more than 
15 degrees, affected leg.  A 20 percent rating is warranted where 
adduction is limited such that legs cannot be crossed; and a 30 
percent rating is assigned for limitation of abduction of, motion 
lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

For VA purposes, normal range of motion of the hip is from 0 to 
125 degrees of flexion and 0 to 45 degrees of abduction.  38 
C.F.R. § 4.71, Plate II.

Service treatment records reflect complaints referable to the 
Veteran's right hip.  

On VA examination in March 2007, the diagnosis was right hip 
condition, consistent with trochanteric bursitis.  At that time, 
the Veteran complained of pain with internal rotation or sitting 
crossed legged.  On physical examination the right hip appeared 
normal without heat, redness, or swelling.  There was mild 
tenderness to deep palpation over the greater trochanter.  Range 
of motion was full, with flexion to 125 degrees, extension to 30 
degrees, adduction to 25 degrees, abduction to 45 degrees, 
external rotation to 60 degrees and internal rotation to 40 
degrees.  There was mild discomfort with rotation.  No additional 
limitation was noted with three repetitions.  X-rays of the right 
hip were within normal limits.  

During his May 2008 hearing, the Veteran related that he was 
using a cane issued to him by VA.  He noted that at times, he had 
to sit down at work due to hip pain.  

An additional VA examination was carried out in June 2008.  The 
examiner noted that the Veteran walked with a cane.  The Veteran 
denied episodes of dislocation or recurrent subluxation.  He 
denied any effect of this disability on his occupation as a 
furniture mover.  Range of motion testing revealed flexion to 125 
degrees, extension to 15 degrees, adduction to 25 degrees, 
abduction to 45 degrees, external rotation to 45 degrees and 
internal rotation to 40 degrees.  The Veteran complained of pain 
on flexion from 90 to 125 degrees and at the end of adduction, 
abduction, and external rotation.  There was no change in motion 
on repeated and resisted testing of the right hip times five and 
no additional limitation noted.  There was no weakness or 
tenderness noted.  The examiner noted that the Veteran's gait was 
normal.  The diagnosis was right hip strain.   

Having carefully reviewed the evidence pertinent to this claim, 
the Board has determined that a compensable evaluation is not 
warranted.  In this regard, the Board observes that a 10 percent 
evaluation requires extension of the hip limited to 5 degrees or 
flexion limited to 45 degrees.  The evidence does not reflect 
such findings.  Even when the Veteran's subjective report is 
accepted as correct, such limitation of function does not 
approximate the functional equivalent of limitation required for 
a compensable rating.  In essence, the limitation of flexion 
described by the Veteran does not warrant a compensable 
evaluation.  Moreover, there is no objective evidence of 
weakness, swelling, or muscle spasm which confirms limitation of 
motion, or additional limitation following repetitive use.  

The Board accepts that the Veteran has functional impairment, 
pain, and pain on motion.  See supra DeLuca.  However, neither 
the lay nor medical evidence reflects the functional equivalent 
of the criteria required for a higher evaluation.  See Johnston 
v. Brown, 10 Vet. App. 80 (1997).

The Board has considered the Veteran's arguments with respect to 
this disability, and acknowledges that he is competent to report 
his symptoms and their perceived severity.  However, the more 
probative evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that a compensable 
evaluation is not in order.  

Accordingly, the Board finds that the disability does not more 
nearly approximate the criteria for a higher rating.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

      Bilateral Wrists

This disability is rated as noncompensably disabling under 
Diagnostic Codes 5099-5024.   Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  38 C.F.R. 
§ 4.27.  

Under Diagnostic Code 5024, tenosynovitis is rated on limitation 
of motion of the affected parts, as for degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5024.  Diagnostic Code 5024 is 
also listed as part of a group of Diagnostic Codes governing 
disabilities to be rated by analogy to degenerative arthritis.  

Diagnostic Code 5214 pertains to ankylosis of the wrist and 
provides a 30 percent evaluation for the major wrist and a 20 
percent evaluation for the minor wrist where there is favorable 
ankylosis in 20 to 30 degrees of dorsiflexion.  In any other 
position of ankylosis except for favorable, the criteria provides 
a 40 percent evaluation for the major wrist and a 30 percent 
evaluation for the minor wrist.  Unfavorable ankylosis in any 
degree of palmar flexion or with ulnar or radial deviation will 
be rated as 50 percent disabling for the major wrist and as 40 
percent disabling for the minor wrist.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  

Under Diagnostic Code 5215, the only available schedular 
evaluation for limitation of motion of the wrist is 10 percent, 
whether the major or minor extremity, and requires either 
dorsiflexion of less than 15 degrees or palmar flexion limited in 
line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  

The regulations define normal range of motion for the wrist as 
dorsiflexion (extension) to 70 degrees, palmar flexion to 80 
degrees, ulnar deviation to 45 degrees, and radial deviation to 
20 degrees.  38 C.F.R. § 4.71, Plate I.

On VA examination in July 2007, the examiner stated that the 
Veteran was right hand dominant.  He related that he had 
intermittent mild pain at the radial wrist with associated 
weakness.  He indicated that he had 0/10 pain at rest.  He noted 
that with flare ups, he had 5/10 pain occurring once daily and 
lasting five minutes.  The examiner indicated that if the 
condition was not flared up, it did not impair daily functional 
activities for self care or his ability to perform his job.  The 
Veteran denied having missed work due to the condition.  Physical 
examination revealed no edema, echymoses, or erythema.  The 
radial flexor tendons were tender.  There were no ganglion cysts 
and Tinel's and Phalen's signs were negative.  The Veteran was 
intact neurovascularly.  Range of motion was full, with 
dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial 
deviation to 20 degrees, and ulnar deviation to 45 degrees 
bilaterally.  No additional limitation was noted following three 
repetitions of movement.  X-rays were negative for any acute 
process.  The diagnosis was bilateral wrist tendonitis with 
residuals.  

A January 2008 VA treatment record indicates that nerve 
conduction studies of the right upper extremity revealed no 
evidence of carpal tunnel syndrome.   

During his May 2008 hearing, the Veteran testified that he was 
left handed.  He indicated that he wore a brace on his right 
wrist.  

The Veteran was afforded an additional VA examination in June 
2008.  He stated that he was left handed.  He reported bilateral 
wrist pain with weakness, stiffness, swelling, instability, and 
lack of endurance.  He noted that he had exacerbation of right 
wrist pain every two weeks with the use of hand tools or a weed 
trimmer.  The examiner noted that the condition had no effect on 
the Veteran's occupation.  Range of motion testing revealed 
dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial 
deviation to 20 degrees, and ulnar deviation to 45 degrees 
bilaterally.  The Veteran complained of pain on dorsiflexion at 
50 degrees bilaterally and on palmar flexion at 40 degrees in the 
right wrist, as well as at the end point of ulnar and radial 
deviation bilaterally.  There was no change in motion on repeated 
and resisted testing and no additional limitation.  There was no 
weakness or tenderness.  There was no objective evidence of 
painful motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  The diagnosis was bilateral wrist strain.

Upon review of the evidence pertaining to this claim, the Board 
has determined that a compensable evaluation is not for 
application.  Here, the Board observes that the Veteran retains 
full range of motion of both wrists, and while he has subjective 
complaints of pain, there is no change in motion on repeated and 
resisted testing.  No weakness or tenderness has been recorded on 
physical examination.  Notably, a compensable evaluation requires 
the functional equivalent of either dorsiflexion of less than 15 
degrees or palmar flexion limited in line with the forearm.  Such 
is not shown.  Accordingly, a compensable evaluation must be 
denied.

The Board accepts that the Veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  However, neither the lay 
nor medical evidence reflects the functional equivalent of the 
criteria required for a higher evaluation.  See Johnston.

The Board has considered the Veteran's arguments with respect to 
this disability, and acknowledges that he is competent to report 
his symptoms and their perceived severity.  However, the more 
probative evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that a compensable 
evaluation is not in order.  

Accordingly, the Board finds that the disability does not more 
nearly approximate the criteria for a higher rating.  As the 
preponderance of the evidence is against the claim, the benefit 
of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert.

	Lumbosacral Strain
	
The Veteran's spine disability is currently evaluated pursuant to 
the General Rating Formula for Disease and Injuries of the Spine.  
This formula provides that where there is disability with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following evaluations are 
warranted for spine disability:

A 10 percent evaluation is warranted where there is forward 
flexion of the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height;

A 20 percent rating for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees, 
or, the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar 
spine 30 degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire 
spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral rotation 
are 0 to 30 degrees.  The normal combined range of motion for the 
thoracolumbar spine is 240 degrees.

Intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined.  A 10 percent evaluation is 
warranted where there are incapacitating episodes having a total 
duration of at least one week but less than two weeks during the 
past 12 months.  A 20 percent rating is assigned for 
incapacitating episodes having a total duration of at least two 
weeks, but less than four weeks during the past 12 months.  A 40 
percent rating is warranted with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months.  Note 1 provides that for the purposes of 
evaluations under Diagnostic Code 5243, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc syndrome 
that are present constantly, or nearly so.

The Veteran was afforded a VA spine examination in July 2007.  He 
reported dull to sharp pain that was constant but did not 
radiate.  He indicated that while sitting in the examination room 
his pain was 3/10 intensity, and that with flare ups it was 7/10.  
He stated that he had flare ups every other day and that they 
lasted approximately five minutes.  The examiner noted that the 
flare ups did not impair the Veteran's daily functional 
activities for self care.  He also noted that the Veteran did not 
use an assistive device for ambulation.  The Veteran reported 
that he could walk two miles or 30 minutes and denied a history 
of falls.  The examiner concluded that if not flared up the 
condition did not impair daily function activities or ability to 
perform work.  He noted that there had been no periods of 
incapacitation.  Range of motion testing revealed flexion to 90 
degrees, extension to 30 degrees, lateral flexion to 30 degrees 
bilaterally and rotation to 30 degrees bilaterally; the examiner 
noted that there was an increase in pain at all end points but no 
additional limitation with three repetitions of movement.  There 
was no evidence of painful motion, spasm, weakness or tenderness, 
and no muscle spasm, guarding, or localized tenderness.  There 
was no evidence of lordosis or kyphosis.  Neurological and motor 
examinations were within normal limits.  Straight leg raise was 
also negative.  

Private treatment records dated in February 2008 indicate that 
the Veteran had suffered back strain that month.  Specifically, 
they show that he was working as a furniture mover when he felt a 
pop in his upper mid back.  Physical examination revealed 
tenderness at T3 and T4, as well as rhomboid spasm and paraspinal 
spasm throughout the upper and mid back.  The initial diagnosis 
was compression fracture.  A subsequent February 2008 record 
indicates that X-rays revealed no fracture.  The diagnosis was 
modified to reflect back strain.

During his May 2008 hearing, the Veteran testified that he wore a 
back brace prescribed by VA.  He related that he had constant 
pain and that his back popped with movement.  He stated that his 
pain averaged 3/10 to 5/10.  He indicated that he had been 
prescribed two days of bed rest.  

An additional VA examination was carried out in June 2008.  The 
Veteran reported that he had dull to occasional sharp pain that 
was moderate and did not radiate.  He indicated that he had 
random exacerbation of pain daily with bending or twisting.  He 
indicated that he was unable to function until the pain passed.  
He related that he had fallen five times, with the most recent 
fall occurring one week previously.  The examiner noted that the 
Veteran had to take breaks at work due to pain, and had missed 
two days of work.  Range of motion testing revealed flexion to 90 
degrees, with pain at 50 degrees; extension to 30 degrees, 
lateral flexion to 30 degrees bilaterally, and rotation to 30 
degrees bilaterally.  The examiner noted that there was pain at 
the end points of extension, lateral flexion, and rotation.  
There was no change in motion on repeated and resisted testing 
times five, and no additional limitation.  There was objective 
evidence of tenderness in the lumbar muscles and the bilateral 
sciatic notches without spasm.  There was no spasm or guarding.  
Sensory and motor examinations were normal.  Reflexes were 2+/4 
bilaterally.  Lasegue's sign was normal.  The diagnosis was low 
back strain.

Considering the period prior to June 13, 2008, the Board has 
determined that a compensable evaluation is not warranted.  The 
evidence for this period indicates that the Veteran enjoyed full 
range of motion of the thoracolumbar spine, with pain reported 
only at the end points of motion.  While back strain was assessed 
in February 2008, there are no objective findings associated with 
the treatment of back strain that would support a compensable 
evaluation.  Rather, it is not until the June 2008 VA examination 
that the record includes objective findings supportive of a 
higher evaluation.  Accordingly, a compensable evaluation prior 
to June 13, 2008 is not for application.

With respect to the period beginning June 13, 2008, the Board 
finds that an evaluation in excess of 20 percent is not 
warranted.  The evidence regarding this period reflects that the 
Veteran had pain at 50 degrees of flexion and at the end points 
of extension, lateral flexion, and rotation.  Such findings 
support the assigned 20 percent evaluation.  A higher evaluation 
requires the functional equivalent of forward flexion of the 
thoracolumbar spine 30 degrees or less, favorable ankylosis of 
the entire thoracolumbar spine, or intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months.  Such is 
not shown by the objective evidence.  Notably, while the Veteran 
reported in May 2008 that he had been prescribed two days of bed 
rest, the Board notes that such is not sufficient to support a 
higher evaluation.  

The Board accepts that the Veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  However, neither the lay 
nor medical evidence reflects the functional equivalent of the 
criteria required for a higher evaluation.  See Johnston.

In reaching its decision, the Board has considered the complete 
history of the disability in question as well as the current 
clinical manifestation and the effect the disability may have on 
the earning capacity of the Veteran.  38 C. F. R. §§ 4.1, 4.2, 
4.41.  The functional impairment that can be attributed to pain, 
weakness, limitation of motion, and excess fatigability has been 
taken into account.  DeLuca.  

Extraschedular Consideration

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations has also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board finds that there has been no showing by 
the Veteran that these service-connected disabilities have 
resulted in marked interference with employment or necessitated 
frequent periods of hospitalization.  There is little in the way 
of evidence pertaining to treatment of these disabilities or time 
lost from work that would lead the Board to conclude that marked 
interference with employment has been shown.  Under these 
circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).











ORDER

Entitlement to an initial compensable evaluation for trochanteric 
bursitis of the right hip is denied.

Entitlement to an initial compensable evaluation for bilateral 
tendonitis of the wrists is denied.

Entitlement to initial compensable evaluations for lumbosacral 
strain, evaluated as noncompensably disabling prior to June 13, 
2008 and as 20 percent disabling thereafter, are denied.


REMAND

Service Connection

      Elbow, Knee, Ankle, Shoulder, and Left Hip Disabilities

The Board observes that service connection may be granted to a 
Persian Gulf Veteran who exhibits objective indications of 
chronic disability resulting from an undiagnosed illness or a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses manifested 
by one or more signs or symptoms such as those listed below.

The signs and symptoms which may be manifestations of undiagnosed 
illness or a chronic multisymptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory system 
(upper or lower), (9) sleep disturbance, (10) gastrointestinal 
signs or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 U.S.C.A. 
§§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2010).  The medical 
evidence in this case does not address whether there are 
objective indications of chronic disability resulting from an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness.

On a post-deployment assessment in November 2007, the Veteran 
reported that he had joint and muscle pain that he felt were 
related to his deployment.  

During a March 2007 VA general medical examination, the Veteran 
reported pain in his bilateral knees and ankles.  

In May 2007 a Gulf War guidelines examination was requested.  A 
report from the providing facility indicates that it was 
canceled.  The reason for this cancellation is unclear.

Multiple joint arthralgia is noted in an October 2007 VA 
treatment record.  As recently as December 2009, the Veteran 
complained of pain in his ankles and feet.  Arthralgia of the 
knee is noted in his past medical history.  

In light of the Veteran's claims and testimony, the Board has 
concluded that a Gulf War Protocol examination is warranted to 
address these claims.

      Headaches

The Veteran's service treatment records indicate that he 
complained of headaches in August 2004.  On a November 2007 post-
deployment health assessment form, the Veteran stated that he 
developed headaches during a deployment to Iraq from December 
2005 to November 2006.

In July 2007 a VA examiner provided a diagnosis of acute and 
transitory tension headaches.  He did not provide an opinion 
regarding whether such diagnosis was related to the in-service 
complaints.  

At his May 2008 hearing, the Veteran indicated that while he was 
in Iraq, a vehicle he was riding in was impacted by an improvised 
explosive device.  He noted that his head hit the window.  His 
June 2010 testimony also referred to this incident. On remand, 
the Veteran should be afforded an examination to determine the 
nature and etiology of his headaches. 

Ratings

	Evaluation of Cyclothymic Disorder to include Service 
Connection 
      for PTSD

Service treatment records indicate that the Veteran was provided 
counseling during service, and was thought to have bipolar 
disorder or cyclothymic disorder.  On VA examination in April 
2007, cyclothymic disorder was diagnosed.  In August 2007 a VA 
examiner provided a diagnosis of cyclothymic disorder in 
remission.  Cyclothymic disorder was also diagnosed during a June 
2008 VA examination.  However, a September 2007 VA treatment 
record indicates a diagnosis of PTSD.  

At his June 2010 hearing, the Veteran alleged that his 
psychiatric disorder had worsened.  

The Board observes that service connection is in effect for 
cyclothymic disorder.  The Veteran also claims service connection 
for PTSD.  Notably, in an August 2007 rating decision, the RO 
conceded the Veteran's participation in combat.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with VA regulations; a link, established 
by medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2010).

Moreover, the Board notes that VA has amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  The new 
regulations provide that if a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of [PTSD] and 
that the Veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2010).  

In light of the above discussion, the Board finds that a VA 
mental health examination is warranted to assess the severity of 
the Veteran's cyclothymic disorder and to determine whether he 
has PTSD which is related to a claimed in-service stressor, to 
include consideration of the newly revised regulation pertaining 
to in-service stressors.

	Evaluation of Acne
	
The Veteran was most recently afforded a VA skin examination in 
June 2008.  At his recent hearing he alleged that this condition 
has worsened.  The evidence of record is unclear regarding the 
severity of this disability.  As such, the Board finds that an 
additional examination is warranted.  

In light of the above discussion, the Board has determined that 
additional development and action are required.  

Accordingly, the case is REMANDED for the following:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his claimed elbow, knee, ankle, shoulder, 
and left hip complaints.  The claims file 
and a copy of this remand should be 
forwarded to the examiner for review.  The 
examiner must state on the examination 
report that he/she has reviewed the claims 
folder.  A full history should be elicited 
from the Veteran during the course of the 
examination, the pertinent details of which 
should be recited in the examination 
report.

All necessary testing should be carried out 
in conjunction with this examination, the 
results of which should be reported in 
detail.  Following examination, interview 
of the Veteran, and review of the claims 
file, the examiner should identify all 
current manifestations related to the 
Veteran's elbows, knees, ankles, shoulders, 
and left hip.  The examiner should note and 
detail all reported signs and symptoms of 
muscle and joint pain referable to the 
above-named joints, to include details 
about the onset, frequency, duration, and 
severity of all complaints relating to 
muscle pain and joint pain, and indicate 
what precipitates and what relieves them.  
The examiner should determine whether there 
are any objective medical indications that 
the Veteran is suffering from chronic 
muscle and joint pain.

The examiner should specifically determine 
whether the Veteran's complaints of joint 
pain of the elbows, knees, ankles, 
shoulders, and left hip are attributable to 
any known diagnostic entity.  If so, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently present elbow, knee, 
ankle, shoulder, or left hip disability was 
either incurred in or aggravated by 
service.  

If the examiner determines that the 
manifestations are not attributable to a 
known diagnostic entity, the examiner 
should specifically state whether he is 
unable to ascribe a diagnosis to the 
Veteran's complaints. Symptom-based 
"diagnoses," such as arthralgia, are not 
considered as diagnosed conditions for 
compensation purposes.

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his claimed headaches.  The claims file and 
a copy of this remand should be forwarded 
to the examiner for review.  The examiner 
must state on the examination report that 
he/she has reviewed the claims folder.  A 
full history should be elicited from the 
Veteran during the course of the 
examination, the pertinent details of which 
should be recited in the examination 
report.

All necessary testing should be carried out 
in conjunction with this examination, the 
results of which should be reported in 
detail.  Following examination, interview 
of the Veteran, and review of the claims 
file, the examiner should provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any currently present 
headache disability was either incurred in 
or aggravated by service.  

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

3.  Schedule the Veteran for a VA mental 
health examination to determine whether he 
has PTSD related to an in-service stressor 
and to evaluate the severity of his 
cyclothymic disorder.  The claims file and 
a copy of this remand should be forwarded 
to the examiner for review.  The examiner 
must state on the examination report that 
he/she has reviewed the claims folder.  A 
full history should be elicited from the 
Veteran during the course of the 
examination, the pertinent details of which 
should be recited in the examination 
report.

All current psychiatric manifestations 
should be discussed, and the examiner 
should identify all current Axis I 
diagnoses.  If PTSD is diagnosed, the 
examiner should fully describe the 
stressful incident(s) upon which the 
diagnosis is based.  

Regarding cyclothymic or other mood 
disorder, the examiner should fully 
describe all manifestations of the disorder 
and discuss the impact of such symptoms on 
the Veteran's social and occupational 
functioning.  A Global Assessment of 
Functioning score should be assigned, and 
the examiner should explain the basis for 
such score.

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

4.  Schedule the Veteran for a VA skin 
examination to determine the extent of his 
acne.  The claims file and a copy of this 
remand should be forwarded to the examiner 
for review.  A full history should be 
elicited from the Veteran during the course 
of the examination, the pertinent details 
of which should be recited in the 
examination report.

Following examination, review of the claims 
file, and interview of the Veteran, the 
examiner should discuss the nature and 
extent of the Veteran's service-connected 
acne.  The examiner should indicate whether 
there is superficial acne, or whether there 
is deep acne manifested by deep inflamed 
nodules and pus filled cysts.  If there is 
deep acne, the examiner should indicate the 
percentage of the neck and face affected, 
and whether there is deep acne other than 
on the face and neck.  The extent of any 
associated scarring should also be 
discussed.

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

5.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).

6.  Upon completion of the above actions, 
readjudicate the claims on appeal, with 
application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional information 
obtained as a result of this remand.   If 
the decision remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate period 
of time within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


